 
Exhibit 10


DEALER SALES AND SERVICE AGREEMENT


This Agreement is made between Forward Ventures GP. DBA Absolute North America,
("ANA") and Sterling Yacht Sales, Inc. with its principal place of business in
Lighthouse Point, Florida ("Dealer").


WHEREAS


A) ANA has an interest in appointing a Dealer, within the Territory as defined
below, for the sale of its products during the term of this Agreement;


B) Dealer possesses commercial and technical skills in the field of pleasure
boats that are necessary and sufficient for guaranteeing the effective sales and
service of such products within the Territory;


C) In particular, Dealer has an established presence in the Territory that is
sufficient for guaranteeing the promotion of ANA products with customers and the
display of such products for sale;


D) Dealer also possesses directly or has secured the structures and specialised
labour necessary within the Territory for ensuring the launch, towing,
maintenance. repair and complete post-sale assistance and warranty service for
the Products;


E) ANA requires that Dealer sells and services the Products and related
accessories and that it actively and effectively promotes sales within the
Territory.


1.           Definitions.


1.1           Products.   The Products shall mean the items, parts, and
accessories listed in Schedule 1


1.2           Territory.    The Territory shall mean the following geographic
area: Alabama, Florida, Georgia, South Carolina (shared state).


 
1

--------------------------------------------------------------------------------

 
1.3           Trademarks.   The Trademarks shall mean those registered and
unregistered trademarks and trade and brand names of Absolute S.p.A.. Italy and
any of its related entities in existence from time to time.


1.4           Know-How.   The Know-how shall mean all patentable and
non-patentable inventions, discoveries, improvements, trade secrets, processes
and copyright works and designs (whether or not registered or registrable).


1.5           Dealer Owner(s).   Dealer Owner means the owner(s) of Dealer
identified in this Section 1.5 upon whose personal service ANA relies in
entering into this Agreement. Dealer Owner(s): Glenn McMachen.


1.6           Dealership Location.   The Dealership Location means the location
approved by ANA for the purposes of conducting Dealership Operations.


1.7           Dealership Operations.   The Dealership Operations means all
operations contemplated by this Agreement. These operations include the sale and
service of the Products, and any other activities undertaken by Dealer related
to the Products authorized by this Agreement.


1.8           Dealer’s Premises.  Dealer’s Premises means the facilities
provided by Dealers appointed by Dealer and approved by ANA at its Dealer’s
Location for the conduct of Operations.


1.9           Reside, as it relates to customers in, for example, paragraph 2,2
herein, shall mean the address on the driver's license of the customer. In the
event the customer holds more than one drivers license. The controlling address
shall be the address on the driver's license with the latest expiration date.


2.           License, Term.


2.1           License, Term.   ANA hereby grants Dealer an exclusive license for
the term of this Agreement to distribute, sell and service the Products under
the Trademarks in the Territory during the continuance of this Agreement.
Subject to the provisions of Section 10, below, the term of this Agreement shall
be three (3) years.  Subject to the provisions of Section 10 and of Schedule 3,
this Agreement shall be void if Dealer does not confirm the order(s) of the
boats specified in Schedule 3 within March, 15th of each year of duration of
this Agreement, by paying the related deposrt(s).  If Dealer confirms the order
of the boats specified in Schedule 3 within March 15th of each year of duration
of this Agreement, by paying the related deposit, this Agreement will
automatically renew for successive one (1) year term every year according to the
ANA's rights hereunder to modify or change terms from time to time; provided,
however, either party may provide written notice to the other party of its
election not to renew this Agreement at least one hundred twenty (120) days
prior to the expiration of the term of this Agreement. in which case this
Agreement shall terminate upon the expiration of the term.


 
2

--------------------------------------------------------------------------------

 
2.2           Sales outside Territory. Dealer shall not promote or advertise the
Products outside its Territory.  Notwithstanding the foregoing, Dealer may, upon
prior notice to ANA, sell a boat to a customer who resides outside the Territory
if ANA gives an express authorization.  For purposes of this Agreement, sales
within the Territory shall mean sales to the customers whose principal
residence/domicile are in the Territory.


2.3           Additional Dealers.   ANA reserves the right to appoint other
authorized Dealers of the Products, Territory, as ANA, in its sole reasonable
discretion, from time to time may determine.


2.4           Dealer Acknowledgement.   Dealer acknowledges that by entering
into this Agreement and agreeing to abide by the terms hereof, ANA does not
guarantee any financial performance, result or benefit to or for Dealer. Dealer
assumes all risk of loss from its Dealership Operations, sales and service of
the Products and its compliance with the terms and conditions of this Agreement
and fulfillment of its obligations to ANA hereunder.


3.           Obligations of Dealer.


3.1           Minimum Purchase of Products.   Within March, 15th of each year of
duration of this Agreement or as otherwise specified in Schedule 3 of this
Agreement, Dealer shall send ANA the Order Enquiries for the boats specified in
Schedule 3, concerning the related year. Dealer shall keep the minimum purchase
quantity of Products' models, according to what is specified by ANA from time to
time. The minimum Product purchase for each model for the duration of this
Agreement is specified in Schedule 3.


3.2           Sale, Service and Promotion of Products.   It is the obligation of
Dealer to promote and sell at retail the Products, and to promote and render
customer support and service, whether or not under warranty, for the Products.
Dealer shall during the continuance of this Agreement diligently and faithfully
serve ANA as a Dealer in the Territory and shall use its best commercially
reasonable endeavors to improve the good will of Dealer and ANA in the Territory
and to further and increase the sale of the Products in the Territory.


Dealer agrees to maintain purchase performance satisfactory to ANA, and
recognizes that its agreement to maintain purchase performance satisfactory to
ANA is both a condition precedent and a condition subsequent to ANA entering
into this Agreement. Dealer agrees to meet such purchase quotas, objectives or
potentials as may be established mutually from time to time.


3.3           Conduct of Dealer.   Dealer shall protect the reputation and
goodwill of the Trademarks, ANA and the Products. Dealer shall refrain from all
conduct and activities which ANA reasonably deems might be detrimental or
reflect adversely upon the reputation of the Trademarks, ANA and the Products.
Dealer shall refrain from any conduct which is contrary to good business
practices and in violation of the letter or spirit of commercial laws, statutes,
rules or regulations specifically including without limitation those affecting
the operation of a retail business and Dealership Operations. Any less relevant
violations for the image of Trademarks, ANA and the Products, such as fines for
speeding, shall not be included. Dealer shall not engage in any discourteous,
deceptive, misleading or unethical practices or activities. Dealer shall give
prompt, efficient and courteous service to all customers and potential customers
and shall actively and honestly promote the sale of the Products.


 
3

--------------------------------------------------------------------------------

 
3.4           Directives and Policies of ANA.   ANA and Dealer recognize that
ANA from time to time shall, in its reasonable discretion, formulate new or
different policies or directives to meet new or changing technology, laws,
market trends or other circumstances. In the operation of Dealer's business, in
the sale, servicing and promotion of the Products and in all other Dealership
Operations, Dealer shall follow all reasonable directives and policies of ANA.
All written directives, suggestions and policies of ANA, written or oral, which
are in effect as of the date of this Agreement and appear as Schedule 4, or are
issued hereafter, shall be deemed part of this Agreement.


3.5           Dealer and Dealer Owner.   It is the responsibility of those
individuals identified in Section 1.5 of this Agreement to provide personal
services in and for the conduct of Dealership Operations. The identified
individual(s) shall maintain ownership, authority and responsibility of Dealer
and any Dealership Operations.


This Agreement is personal to Dealer Owner(s) and ANA has entered into this
Agreement based upon their particular personal qualifications and attributes and
their continued ownership and participation in Dealership Operations. Dealer and
Distribution's Owner, by execution and delivery of this Agreement, shall be
jointly liable to ANA for all obligations to ANA arising from this Agreement and
relationships contemplated hereby. There shall be no change, directly or
indirectly, voluntarily or involuntarily, in Dealer's ownership or the ownership
or management of any Dealership Operations without the prior written consent of
ANA, which consent may be granted or reasonably withheld in the sole reasonable
discretion of ANA in recognition of the personal nature of this Agreement and
the obligations of Dealer Owner(s).


3.6           Compliance wifh Laws.  Dealer agrees that it shall, at all times,
maintain in effect all licenses required for Dealership Operations and for
Dealer's Dealership Premises. Dealer will ensure that it complies wtth all
federal, state and local laws, rules and regulations and statutory requirements
applicable to the sale of the Products in the Territory and Dealership
Operations.


3.7           No inferference with sales of Producfs or Services.   Dealer shall
not do anything that may hinder, compete, prevent or interfere with the sale of
the Products or extended service packages within the Territory. Dealer shall not
henceforth promotelsell/distribute any products or extended service contracts in
direct competition with ANA Products and services within the Territory without
ANA's approval. Boats manufactured by any boatyards or other manufacturers other
than by ANA shall be considered as boats in competition with ANA products if
similar in size and type.


3.8           Storage of Products.   Dealer undertakes to store the Products
under conditions that will prevent deterioration or other damage. Where Dealer
is responsible for clearing goods through customs and other import fonmalities
into the Territory it shall exercise its best commercially reasonable endeavors
to ensure that such clearance is carried out as quickly as possible and that
pending such clearance the goods are stored as aforesaid.  Dealer agrees to
allow ANA or its authorized representative to inspect the Products when in
storage under the control of Dealer from time to time upon reasonable notice.


 
4

--------------------------------------------------------------------------------

 
3.9           Dealer's Premises.  Dealer agrees to maintain Premises in a neat,
clean and orderly fashion and in accordance with standards or directives
established and modified from time to time by ANA in its reasonable
discretion.  Dealer recognizes that Dealer’s Premises standards and directives
established by ANA may be particular to Dealer’s Premises and/or the Territory.
Every part of Dealer’s Premises shall, at all times, be satisfactory and
acceptable to ANA with respect to appearance, location, size and layout of
building, showroom, office, parts department, storage space, workshop and
service operation devoted to the sale and service of Products. Dealer shall
devote the space for the Products to ANA's satisfaction, irrespective of any
other products Dealer may carry so long as they are not in competition with the
Products, with the exception of such competitive products approved by ANA to be
represented by Dealer. ANA can inspect all parts of Dealer’s Premises and to
photograph and make reports regarding same. If during the term of this Agreement
ANA disapproves of Dealer’s Premises, or any part thereof, ANA will provide
Dealer with a report listing specific recommendations. Dealer agrees to
coordinate such alterations to Dealer’s Premises as ANA may reasonably specify
within 90 days (90) of the date such recommendations are submitted by ANA to
Dealer.


3.10           Dealer's Facilities.  Dealer shall not move to, establish or
operate, directly or indirectly, a new, different or additional location or
facility for the sale or service of the Products or for the conduct of
Operations without the prior written consent of ANA, which consent may be
granted or withheld in the reasonable discretion of ANA.


3.11           Dealer's Personnel.   Dealer will at all times employ trained,
qualified and competent personnel to sell and service the Products and to handle
customer and sales network inquiries. The number of sales and service personnel
and the size of the customer relations organization shall be that which is
required to conduct Operations in a manner satisfactory to ANA and to meet
purchase quota. ANA shall establish from time to time commercially reasonable
standardized certification and/or training requirements for the personnel of its
Dealers at Dealer’s expenses. Dealer will ensure that all employed staff by
Dealer is qualified and competent to conduct Dealership Operations.


3.12           Financial Requirements.   Dealer and ANA fully understand that
the successful operation of a retail business to a great extent depends upon the
amount of net working capital and/or floor plan financing which Dealer
maintains. Therefore, for the benefit of ANA and Dealer, Dealer agrees that it
shall at all times maintain its minimum net working capital and/or floor plan in
such amounts to meet Minimum Purchase requirements. In order that ANA may obtain
satisfactory and adequate financial data relating to Dealer's business to enable
ANA to formulate policies beneficial to Dealer's interest and the promotion,
sale and servicing of the Products, and to enable ANA to assure itself that such
data is accurate and based upon accepted accounting principles, Dealer shall use
and keep up to date an accounting system and follow proper and accepted
accounting practices. In the event Dealer at any time engages in the sale of any
other product, Dealer shall maintain and keep separate records relating to the
sale and servicing of only the Products. Dealer shall furnish to ANA on or
before the time(s) designated by ANA complete and accurate financial and
operating statements and any other financial and accounting information and
reports of Dealer or Dealership Operations as reasonably requested by ANA,
together with such supporting data as ANA may request, covering Dealership
Operations for the period designated, showing a true and actual account of
Dealer's business with ANA.  ANA shall not disclose such information to any
unrelated third party unless disclosure is authorized by Dealer, the information
is required by a subpoena or court order or the information is required to be
disclosed in a proceeding in which ANA and/or Dealer are parties. Dealer shall
permit, during reasonable business hours, with prior notice, ANA or its designee
to interview Dealer employees, to examine Dealer inventory and to examine,
audit, and review all accounts and records pertaining to the promoting, sale,
servicing and inventorying of the Products, including without limitation records
in support of claims for reimbursement or credits from ANA.  Dealer shall send
to ANA by the tenth day following the end of each calendar quarter during the
continuance of this Agreement a report of sales made of the products in the
Territory during that calendar quarter and a sales forecast for the next
calendar quarter, together with such other marketing and other information in
relation to the operation of this Agreement that Dealer knows, including, but
not limited to, information about the activity of the competitors.


 
5

--------------------------------------------------------------------------------

 
3.13           Inventory, Parts.   Dealer will carry in stock at all times
during the term of this Agreement such inventory of Product parts as Dealer's
volume of sales or service may require. Dealer will require that Dealers shall
in no event carry less than the minimum parts inventory established from time to
time by ANA, which appears as Schedule 5 of this Agreement.  Dealer's minimum
parts inventory shall change as new Products are launched and made available for
purchase and sale.  Dealer shall maintain a complete parts department and parts
organization. Dealer shall use its commercially reasonable best efforts in
promoting the sale of Product parts (both at wholesale and at retail) through
such means as may be appropriate and not disapproved by ANA, including means
specified or suggested from time to time by ANA.


3.14           Additional Equipment, Alterations.   Dealer shall not alter or
change any Products or substitute or change any of its components or equipment,
without the prior written consent of ANA and Absolute S.p.A., which consent may
be reasonably withheld in the sole reasonable discretion of Absolute S.p.A,
subject to requirements of any applicable laws.


3.15           Sales Procedures, Customer Relations.    Dealer agrees to use and
follow such procedures, information directives and suggestions regarding the
promotion, sale or servicing of the Products as ANA may from time to time
specify. Dealer shall promptly investigate and handle all complaints made to
Dealer relating to the sale and service of the Products in a courteous and
efficient manner in order to establish and maintain the goodwill of the public
toward Dealer and ANA, the Products and the Trademarks.  Dealer shall
immediately notify ANA in writing of any complaints which could present a risk
of personal injury, property damage to any person or entity.  Any complaint (i)
which cannot be readily remedied by Dealer or (ii) relating to the performance
or operation of a Product, shall be promptly reported in detail in writing by
Dealer to ANA.  Dealer shall. prior to any sale of the Products, inform each
customer of the total price. w~h delivery, and give each customer an itemized
invoice detailing the purchase. Dealer shall not make any misrepresentations or
misleading statements regarding the items making up the total selling price of
the Products or as to the prices or charges related to such items. Dealer
recognizes that a retail customer has the right to purchase the Products without
being required to purchase any optional equipment or accessories which the
retail customer does not want unless such equipment or accessories are required
under applicable laws or regulations.


 
6

--------------------------------------------------------------------------------

 
3.16           Service to be Provided by Dealer.   Dealer recognizes that proper
service is important to the preservation of the goodwill and reputation of ANA,
the Products and the Trademarks and that poor service will adversely affect the
same. Dealer shall provide the best commercially reasonable and most careful and
efficient service possible, whether or not covered by Absolute S.p.A,'s
warranty, to any owner of the Products who may request such service from Dealer.
The place of purchase of the Product shall not influence the planning or
performance of any kind of assistance.  Dealer shall at all times maintain a
well-staffed, properly equipped and clean service department at Dealer’s
Premises.  All service shall be performed in a prompt and workmanlike manner and
in accordance with standards adopted by Absolute S.p.A. from time to
time.  Dealer shall not perform any service not authorized in advance by the
customer, and Dealer shall provide all customers with itemized invoices showing
the details and charges of all work performed. ANA may from time to time
evaluate the service performance of Dealer.  Dealer shall take actions
recommended by ANA which might improve Dealer's service of the Products or
treatment of service customers, in order to further the goodwill and reputation
of ANA. the Products and the Trademarks


3.17           Predelivery Service.   Dealer shall make certain that all
Products offered for sale or displayed by it have been fully assembled, have
received pre-delivery service and inspection in accordance with Absolute S.p.A.
procedures and directives in effect from time to time and are in proper
operating condition prior to delivery to any customer.  Dealer shall not deliver
to anyone any Products which are not fully set up or serviced or that have not
passed pre-delivery inspection in accordance with Absolute S.p.A. procedures and
directives. Dealer shall send to ANA a visual inspection report on each shipment
of the Products received by Dealer as well as such other information on the
quality and performance of the Products as may from time to time be reasonably
required of Dealer by ANA.


3.18           No Copying of Products.   Dealer undertakes not to copy, produce,
make, modify or manufacture or assist any other party to copy, produce, make,
modify or manufacture the Products or any part thereof or any literature or
media related thereto for use, sale or any other purpose. Dealer shall preserve
the confidentiality of Absolute S.p.A. and ANA trade secrets, business plans,
product designs, marketing, strategies, customer lists, supplier lists, and all
other confidential or propriety information, according to the provisions of
Section 12 of this Agreement.


4.           Supply of the Products, Warranty.


4.1           Purchase of Products, Price.   Dealer shall purchase all its
requirements for the Products from ANA which shall include any user manuals,
warranty cards, spare parts, parts lists or similar items which are ordinarily
included in Absolute S.p.A.'s packaging for Products.  ANA shall sell Products
to Dealer at such terms and prices established by ANA from time to time. The
prices applied to the orders of Dealer are those specified in the pricelists
recommended to the public and expressed in US$, valid for the Territory and in
force at order confirmation.  ANA may change prices at any time upon thirty (30)
days notice.  Dealer accepts that every year during the month of September the
prices are changed without prior notice, notwithstanding what is mentioned
above.  Dealer accepts that ANA might revise price at other times during the
course of every calendar year, in which a thirty (30) day notice will be given
to Dealer before such revised prices will come into effect.  All prices
established by ANA will be according to terms and conditions specified in
Schedule 1 and Schedule 7.  Orders that have been submitted and accepted by ANA.
and for which deposit(s) may have been paid to ANA, shall not be affected by
ensuing price increases.


 
7

--------------------------------------------------------------------------------

 
4.2           Orders.  For each order Dealer shall send ANA the specific Order
Enquiry, drawn up according to the template prepared by ANA, where the product,
equipment, required accessories, price, payment conditions and required delivery
place shall be specified according to Schedule 7.  Within five (5) working days
from the receipt of the Order Enquiry by Dealer, ANA shall communicate if
purchase order has been accepted. as well as the related estimated date on which
the product can be ready at Absolute S.p.A.'s headquarters.  Concurrently, the
order price will be by frozen and the order be included in the production plan.


The purchase order shall be confirmed only after ANA has received the deposit,
according to what specified in paragraph 4.3, and if necessary, according to
what specified in paragraph 3.1 and in Schedule 3, within maximum seven (7) days
from the acceptance confirmation by ANA.


If the deposit is not paid as a whole and in time, ANA will cancellhe order,
keeping the right to terminate the distribution agreement as per paragraph
10.2.5 of this Agreement itself and to ask for any damage and loss claims.


Notwithstanding the foregoing, there are numerous factors which affect the
availability of the Products, including without limitation strikes and other
labor troubles, weather and transportation conditions and government regulations
and because such factors affect individual Dealer supply. ANA necessarily
reserves reasonable discretion in accepting orders and allocating and
distributing Products, and its judgment and decision in such matters shall be
final. Upon acceptance of an order, Dealer may not cancel the order and shall be
responsible to accept shipment of all accepted orders. ANA will use its
commercially reasonable best efforts to accommodate Dealer's need to cancel an
order by re-allocating, where possible, such order and production slot to
another Dealer and/or customer. ANA shall be entitled, at its own reasonable
discretion, to refuse any request to change orders. Changes are valid only if
accepted by ANA in writing.  Products may be supplied on the basis of Dealer
order, allocation or order limitation, depending on market conditions and
availability. ANA shall not be liable in any manner for delay or failure in
supplying any Products where such delay or failure is the result of any event
beyond the control of ANA. including without limitation any unforeseen
production delays at Absolute S.p.A., operational disruption caused by law or
regulation, any act of God. foreign or civil war, riot, interruption of
navigation, shipwreck, fire, strike, lockout or other labor trouble, embargo,
blockade, demand for, or delay or failure of any supplier to deliver or in
making delivery of, any Product or any component or part thereof.


4.3           Sale Conditions.   Products sold to Dealer must be paid as
follows, with time being of the essence:


 
8

--------------------------------------------------------------------------------

 
- ten percent (10%) within seven (7) days from the order acceptance by ANA


- ninety percent (90%) balance fifteeen (15) days prior to delivery "ex-works"
Absolute S.p.A., Italy.


In the case of Special Boats, as defined by ANA's unquestionable judgment, such
boats defined as Product requiring major custom changes outside of the standard
optional extras offered by ANA, the payment terms will be as follows:


- twenty-five percent (25%) upon signing the purchase order


- seventy-five percent (75%) balance fifteen (15) days prior to delivery
"ex-works" Absolute S.p.A., Italy


Limited to the large models (57 ft. and more) the products must be paid by
Dealer as follows, with time being of the essence:


- fifteen percent (15%) within seven (7) days from the order acceptance by ANA


- ten percent (10%) at least ten (10) days prior to the start of the production


- seventy-five percent (75%) balance fifteen (15) days prior to delivery
"ex-works" Absolute S.p.A., Italy


If Dealer shall fail to make any payment when due, ANA, in addition to all other
rights under Section 10 of this Agreement, shall have the right to immediately
cancel the purchase order and retain all payments there under to apply to the
damages and costs that may be sustained by ANA. Following payment of the entire
purchase price and all other sums due from Dealer to ANA relating to the order,
the Parties shall hold that transfer of title to the Product to the buyer to
occur when the boat is on the truck.


4.4           Acceptance Declaration and Checklist.   Within ten (10) calendar
days commencing from the date on which the boat arrives at Dealer Premises or if
expressly accepted by ANA, from the date on which the boat reaches the delivery
location indicated in the Order, Dealer shall send ANA the Acceptance
Declaration declaring any apparent non conformity and defects found on the boat
as prepared and completed by Dealer.


Following such term and in the absence of any communication of defects or
non-conformity, the boat shall be deemed to have been accepted by Dealer,
including in the absence of signing of the Acceptance Declaration.


 
9

--------------------------------------------------------------------------------

 
4.5           Warranty.   All Products supplied to Dealer by ANA shall be
warranted by Absolute S.p.A. only in accordance with Absolute S.p.A's written
warranty as shall be furnished to Dealer by ANA from time to time, which
warranty may be amended or modified at any time by Absolute S.p.A.. A copy of
the current warranty is attached as Schedule 2. OTHER THAN THE WARRANTY
CONTAINED IN ABSOLUTE SPA's WRITTEN WARRANTY. ABSOLUTE SPA MAKES NO OTHER
WARRANTY WHATSOEVER. EXPRESS OR IMPLIED. AS TO THE QUALITY OR CONDITION OF ANY
PRODUCTS SUPPLIED BY ANA TO DEALER. AND ALL OTHER EXPRESS OR IMPLIED WARRANTIES,
INCLUDING BUT NOT BY WAY OF LIMiTATION. THE WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR ANY PARTICULAR PURPOSE, OF ALL PRODUCTS ARE HEREBY DISCLAIMED.
ABSOLUTE S.PA DISCLAIMS ALL OTHER WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, FOR
ALL PRODUCTS. ABSOLUTE SPA AND ANA ASSUME NO LIABILITY WHATSOEVER FOR INDIRECT
OR CONSEQUENTIAL DAMAGES. LOSS OF USE. LOST PROFITS OR COMMERCIAL LOSSES
SUFFERED BY DEALER.


The Product Warranty does not cover defects or nonconformity in the Products
caused by or resulting from: (1) unauthorized or improper repairs. service,
maintenance, alterations or modifications, including but not limited to use of
unauthorized spare parts or accessories in repairs, service, or maintenance; (2)
user negligence, accidents, abuse. misuse, improper, unsuitable or abnormal
usage or maintenance; (3) failure to substantially conform with the use
instructions, rating and specifications in connection with operation, use,
maintenance or repair; (4) any ordinary normal wear and tear arising out of the
use of the Product or as may be specified in the Product Warranty; (5) damages
caused by handling of the Products during their shipping; or (6) Acts of God,
mal-adjustment of customer controls or other acts, after shipment. which are
beyond the reasonable control of Absolute S.p.A. and/or ANA.  Dealer shall make
all sales of the Products to its retail customers in such manner that retail
customers shall acquire all rights accorded thereto by Absolute S.p.A.'s
applicable written warranty in effect at the time of sale. Dealer shall show
customers any applicable Absolute S.p.A. warranty prior to sale and shall
furnish customers a copy of any applicable Absolute S.p.A. warranty at the time
of sale.  Dealer shall not represent or purport to give any further or different
warranty on behalf of Absolute S.p.A.. Nothing herein shall limit or prevent
Dealer from giving its own warranty.  Provided that any warranty of Dealer shall
be separately and conspicuously identified as being that of Dealer and not a
warranty of Absolute S.pA.


4.6           Dealer's Performance of Warranty and Maintenance Work.    Dealer
shall provide warranty and maintenance service for all Products covered by the
Absolute S.p.A.'s warranty and maintenance service packages, without considering
the selling dealer.  To ensure diligent after-sales support by Dealer, an amount
equal to two percent (2%) of the net invoice price will be withheld by ANA for a
period of twelve (12) months from the date of invoice.  Upon the expiration of
the twelve (12) month term, and preparation and submission to ANA of all
relevant reports to ANA, Dealer shall receive from ANA an amount equal to two
percent (2%) of the net invoice price.  The processing of warranty claims by
Dealer shall submitted to and administered by ANA.  The determination of whether
or not work is covered by the Absolute S.p.A. warranty or service program shall
be determined by Absolute S.p.A, in its reasonable discretion.  Warranty and
maintenance service shall be performed promptly by Dealer's employees at Dealer
Premises or any other certified location for such work, in accordance with
directives, bulletins and suggestions issued from time to time by Absolute
S.p.A. and/or ANA.  Dealer shall use only Product parts in work either performed
under the Absolute S.p.A.warranty or as otherwise reimbursed by Absolute S.p.A..
Absolute S.p.A. may from time to time issue written directives, bulletins,
instructions, submission standards or policies regarding procedures and
adjustments in connection with warranty work, or otherwise related to the
Products, including without limitation procedures for the retention and
disposition of parts replaced under the Absolute S.p.A. warranty which will be
distributed to Dealer by ANA.  Dealer shall support, follow and abide by such
directives, bulletins, instructions, submission standards and
policies.  Warranty procedures and adjustments will be reviewed periodically by
Absolute S.p.A. and changed as Absolute S.pA may deem appropriate to assure the
handling of adjustments and warranty problems properiy and efficiently, and to
foster goodwill among owners of the Products and good relationships toward
Dealer, Absolute S.p.A., ANA, the Products and the Trademarks.  Dealer shall
follow and abide by any changes or modifications made thereto by Absolute S.p.A.
and/orANA. Any such change or modification shall become effective upon the
receiving of notice thereof to Dealer.  Dealer shall follow such procedures as
may be established by Absolute S.pA and/or ANA from time to time for the
processing and disposition of warranty or service claims and for the return and
disposition of parts claimed to be defective.


 
10

--------------------------------------------------------------------------------

 
4.7           Product Recalls, Updates, BUlletins and other Product
Service.   Dealer shall perform any inspection, recall, product update or
improvement service in compliance with instructions and directives issued by
Absolute S.p.A., regardless of where the Products covered by a recall, product
update or improvement were purchased.  The total costs to perform Product
Recalls related to safety matters or improvements at any point of the Product's
life will be the responsibility of and be covered by Absolute S.p.A., and will
be executed by Dealer.  The total costs to perform any voluntary updates and
recommended modifications will be left at the reasonable discretion of the
current customer(s) of the Products, which will also carry the responsibility to
cover all related costs should he/they elect to have such voluntary updates and
recommended modification work performed, and will be executed by Dealer.


4.8           Dea/er Compensation for Warranty Work.  Absolute S.p.A. shall
compensate Dealer through ANA for labor and Product parts used in work performed
under any Absolute S.p.A. warranty, service program, recall or product update as
Absolute S.p.A. shall establish from time to time.  Absolute S.pA agrees to
compensate Dealer according to Dealer’s prevailing published hourly labor shop
rate, depending on the hours required to perform a given repair under warranty.
For the purposes of this Agreement, Dealer shall notify ANA of Dealer’s
published hourly shop rates at the beginning of each year for ANA approvai, and
shall only update such rates once per year.  Such compensation shall constitute
full and complete payment to Dealer for all such work.  To protect and maintain
the goodwill and reputation of Absolute S.pA, ANA, the Products and the
Trademarks, Dealer shall not charge any customer for service or any other work
covered by any Absolute S.p.A. warranty, service program, product recall or
product update or as to which Dealer is otherwise reimbursed.


4.9           Modification, Discontinuance of Products.    Absolute S.p.A.
reserves the right to improve, modify or discontinue the Products at any time
without any advance notice. Absolute S.p.A. reserves the right to temporarily
discontinue the supply of the Products at any time by prior written notice of at
least thirty (30) days.  Should an order for any given Product be accepted by
ANA and Absolute S.p.A., and Absolute S.pA elects to discontinue such product
following such acceptance, ANA and Absolute S.p.A. are to use commercially
reasonable efforts to facilitate the sale of an alternate Product by extending
special incentives and/or financial terms to enable such sale.  Should such an
alternate Product sale not be agreed, then any deposit paid for the originally
accepted order will be used for other deposits or payments of other Products.


 
11

--------------------------------------------------------------------------------

 
4.10           Shipping, Risk of Loss, Title.   Absolute S.p.A. may from time to
time designate the point(s) from which shipments and deliveries of the Products
shall be made to Dealer. Absolute S.p.A. may ship the Products within mainland
Europe by whatever form of transportation and whatever route it selects from
time to time.  Shipping and delivery procedures shall be in accordance with such
terms and conditions as Absolute S.p.A. and/or ANA may specify from lime to
time.  Risk of loss as to the Products shall pass to Dealer upon delivery of the
goods for shipment to Dealer, Dealer's agent or any other carrier.


5.           Indemnification.


5.1           Indemnity.   Absolute S.p.A. agrees to assume the defense of
Dealer and to indemnify Dealer against any money judgment, less any offset
recovered by Dealer, in any lawsuit naming Dealer as a defendant, where such
lawsuit relates to: (a) an alleged breach of any warranty relating to any
Products; or  (b) bodily injury or property damage claimed to have been caused
by a defect in the design, manufacture or assembly of a Product prior to
delivery thereof to Dealer;;provided, however, that if any information discloses
Dealer action, inaction, error or omission in servicing or otherwise (including
without limitation Dealer not having performed all recalls of which Dealer has
notice on the Products involved in the lawsuit, if the defect subject to the
recall is alleged or contended to be a contributing cause of the breach of
warranty, injury or damage which is the subject matter of the lawsuit), or
should it appear that the Products involved in such lawsuit had been altered by
or for Dealer by third parties; or if Dealer otherwise has independent liability
exposure in connection with the matter, then this Defense and Indemnity
Agreement shall have no force or effect and Dealer will immediately obtain its
own counsel and defend itself at Dealer's own cost, and ANA will not be
obligated to defend or indemnify Dealer further.  Dealer shall notify ANA of any
claim which Dealer will assert Absolute S.p.A. might be obligated to defend
under this Section within ten (10) days of Dealer's receipt of notice of said
claim(s), and ANA will immediately inform Absolute S.pA of such notification
upon receiving such from Dealer.  Absolute S.pA will have up to thirty (30) days
to conduct a reasonable investigation to initially determine whether Absolute
S.p.A. is obligated to defend under this Section.  Dealer will take the steps
necessary to protect its own interests and the interests of Absolute S.p.A.
involved in the lawsuit until such time as Absolute S.p.A. may assume the active
defense of Dealer which shall be no later than thirty (30) days following the
completion of Absolute S.p.A.'s investigation. Absolute S.p.A., if it assumes
Dealer's defense, will have the right to retain and direct counsel of its own
choosing, and Dealer shall cooperate in all matters during the course of
defending the lawsuit.


5.2           Indemnity By Dealer.   Upon request of ANA, Dealer shall
indemnify, defend and hold ANA and Absolute S.pA harmless to the extent of
Dealer's negligence from any claim, demand, cause of action or cost, including
attorney fees incurred by ANA and/or Absolute S.p.A. relating thereto, which may
arise or be asserted against ANA and or Absolute S.p.A., if such claim, demand
or cause of action results or allegedly results from: (a) Dealer's failure to
comply, in whole or in part, with any obligation of Dealer under this Agreement;
(b) any actual negligent conduct, error, omission or act of Dealer in connection
with the preparation, sale, repair or service (including without limitation
warranty service) by Dealer of the Products; (c) any modification of any
Products made by or on behalf of Dealer, except those made pursuant to the
express written instruction or with the express written approval of Absolute
S.p.A.; (d) Dealer's breach of any agreement between Dealer and Dealer's
customer; or (e) misleading statements, misrepresentations or deceptive or
unfair practices by Dealer, directly or indirectly, to Absolute S.pA, ANA, a
customer or a third party. ANA and/or Absolute S.pA shall notify Dealer with
reasonable promptness of the existence of any claims and allow Dealer an
opportunity to resolve such claims, provided that no resolution or settlement
shall be binding upon ANA or Absolute S.p.A. without their written approval
thereof. ANA and/or Absolute S.pA may, but shall not be obligated to, tender
defense of any such claim, demand or cause of action to Dealer.  ANA and/or
Absolute S.p.A. may, but shall not be obligated to, retain counsel of its
choosing to defend an indemnified claim under this paragraph and Dealer shall
reimburse ANA and/or Absolute S.p.A. for any costs or attorneys' fees as
incurred.


 
12

--------------------------------------------------------------------------------

 
6.           Sales, Advertising and Merchandising.


6.1           Pricing Policy.   ANA will establish suggested retail prices for
the Products, parts and accessories and will inform Dealer concerning the retail
prices suggested from time to time, as specified in paragraph 4.1.  This
provision does not bind Dealer to sell the PrOducts, parts and accessories at
the suggested minimum price.  However, if Dealer exercises its right to sell
Products, parts and accessories for more than the suggested retail price, ANA
retains the right to immediately cease supplying Dealer with Products, parts and
accessories and to cancel all outstanding orders non·customer orders,
notwithstanding any other provision of this Agreement.


6.2           Cost of Marketing.   The cost of all the advertising and sales
promotion activities within the Territory shall be paid by Dealer. The cost of
national advertising and sales promotion activities shall be bome by the
appropriate party according to the classification of Dealer (Stocking or
Non-stocking status) and the related terms and conditions of Dealer Program, as
specified in Schedule 8 and modified from time to time by ANA.


ANA shall provide Dealer with reasonable supplies of marketing material
(brochures, DVDs, posters, banners, giveaways, dedicated North American website,
etc.) to satisfy the promotional needs for the Product in the Territory as
estimated by ANA.  The shipping costs of the marketing materials are at Dealer's
expense and will be invoiced to Dealer at netterrns.


6.3           Approval.   This Agreement comes into force on April 8,
2010.  Within sixty (60) days, Dealer shall submit to ANA for approval a
marketing plan of promotional, including at least the activities specified in
Schedule 6.  All advertisements, point of sale promotion, merchandising, and
publicity material for the Products issued by Dealer shall be subject before
issue to the prior approval of ANA. Such approval shall be issued or denied
within fifteen (15) days of receipt by ANA.  However, ANA does not assume any
liability arising out of any advertisements, point of sale promotion,
merchandising or publicity material should Dealer fail to obtain the approval
required under this Section 6.3.


6.4           Promotions.   ANA will be notified in advance of all discount
promotion activities carried on by Dealer for the Products and/or parts.


 
13

--------------------------------------------------------------------------------

 
6.5           Dealer Premises.   ANA shall maintain the right to visit Dealer’s
premises, accompanied a representative of Dealer.


6.6           Exhibitions.  When Dealer shall participate in the Boat Shows
listed in Schedule 6.


7.           Trademarks.


7.1           Cooperation, Assistance.   Dealer shall cooperate with ANA and
Absolute S.p.A. to carry out actions necessary to protect the Trademarks in the
Territory.  The Trademarks shall not be used in any manner liable to dilute or
invalidate the registration thereof. The right to use the Trademarks in
connection with the appropriate Products is only granted to the extent that ANA
and Absolute S.p.A. is able to do so without endangering the validity of the
registration.  Dealer shall (insofar as it becomes aware thereof) notify ANA of
any unauthorized use of the Trademarks or of any other intellectual or
industrial property rights in the control or ownership of ANA and/or Absolute
S.p.A.. At the request and cost of ANA and/or Absolute S.pA, Dealer shall take
part in or give assistance in respect of any legal proceedings and execute any
documents and do any things reasonably necessary to protect Absolute S.p.A.'s
intellectual and industrial property rights (including without limitation the
Trademarks) in the Territory.  Dealer shall leave in position and not cover or
erase any notices or other marks (including without limitation details of
patents or notices that a trademark design or copyright relating to the Products
is owned by Absolute S.p.A. or a third party) which Absolute S.p.A. may place on
or affix to the Products.


7.2           Non-exclusive, Limited License.   For the duration of this
Agreement, Dealer is granted the exclusive limited right and license to use and
display the Trademarks in connection with Dealership Operations and at
Dealership Location.  Such use or display is limited to that which is necessary
in connection with the sale, offering for the retail sale and servicing of the
Products at Dealership Location.


Dealer shall discontinue the use of any of the Trademarks or change the manner
in which any of the Trademarks are used when requested to do so by ANA and/or
Absolute S.p.A.. DEALER AGREES THAT IT SHALL NOT USE ANY OF THE TRADEMARKS AS A
PART OF ITS CORPORATE NAME.  Dealer agrees that Absolute S.p.A. has the
exclusive right to use and to control the use of the Trademarks, and but for the
right and license granted by this Agreement, Dealer would have no right to use
the same. Dealer shall not modify the use or location of the Trademarks on any
Products.


8.           No Joint Venture, Partnership or Agency Relationship.


Nothing in this Agreement shall create a partnership, joint venture or other
agency relationship between the parties hereto and save as expressly provided in
this Agreement neither party shall enter into or have authority to enter into
any engagement or make any representation or warranty on behalf of or pledge the
credit of or otherwise bind or oblige the other party hereto. Dealer is an
independent business not affiliated with ANA or Absolute S.p.A. and agrees that
it shall transact its business on its own behalf and for its own
account.  Dealer has no power, authority, or right to act as an agent or
otherwise for the account or on behalf of ANA and/or Absolute S.p.A., or to
assume or create any obligation or responsibility, expressed or implied, for or
on behalf of ANA and/or Absolute S.p.A. or to bind ANA and/or Absolute S.p.A. in
any manner whatsoever. Under no circumstances shall ANA and/or Absolute S.p.A.
be responsible for, or as a result of, the conduct of Dealer.  ANA and/or
Absolute S.p.A. shall not be liable or responsible in any manner whatsoever to
any third party for any expenditures made, or obligations, indebtedness or
liability incurred, by Dealer in connection with Dealer's performance of its
obligations under this Agreement, with the exception of specific provisions
mentioned in this Agreement.  Dealer acknowledges and agrees that it is not and
shall not be deemed to be a franchisee of ANA or Absolute S.p.A.. as that term
is commonly used or as defined under any federal or state law, rule or
regulation.


 
14

--------------------------------------------------------------------------------

 
9.           Representations and Warranties of Dealer.


9.1           Licenses, Permits.   Dealer has obtained and shall maintain at its
own expense all necessary permissions, consents and licenses (including but
without limitation those required to be given by any govemment department or
anybody constituted under the law of the Territory for licensing or other
regulatory purposes relating to the Products) to enable Dealer to market,
distribute and sell the Products in the Territory and to ensure the full and
legal operation of this Agreement and to otherwise conduct Dealer Operations at
Dealership Premises.


9.2           Authorization, No Conflict.   This Agreement has been duly
authorized by Dealer and constitutes the legal, valid and binding obligations of
Dealer enforceable in accordance with the terms hereof and does not violate or
contravene the provisions of any contract, law, regulation, ordinance or order
binding upon or applicable to Dealer.


10.           Termination.


10.1           Mutual Termination.   The Agreement may be terminated, at any
time, by mutual agreement in writing by ANA and Dealer.


10.2           Termination of Dealer.   ANA may terminate this Agreement, at any
time, by serving on Dealer a written notice of such termination by certified or
registered mail to Dealer at Dealership Location.  Subject to other provisions
of this Agreement, termination shall be effective sixty (60) days after
receiving of such notice to Dealer, provided, however, that termination shall be
effective forty-five (45) days after mailing if for an occurrence of any
circumstance set forth below as it is recognized that each of the following
grounds is within the control of Dealer or originates from action taken by
Dealer or its employee(s) and is contrary to the provisions of this Agreement;


10.2.1.   Failure by Dealer to secure and continuously maintain any license
necessary for the conduct by Dealer of its Dealership Operations pursuant to
this Agreement or the termination, expiration without renewal or suspension or
revocation of any such license for any reason whatsoever, whether or not that
license is reinstated;


10.2.2. Any change. transfer or attempted transfer by Dealer or Dealer Owners,
voluntarily or by operation of law, of the whole or any part of Dealership or
this Agreement or any interest or legal or beneficial ownership therein or any
right or obligation thereunder. directly or indirectly, such as, for example
only, by way of an underlying ownership interest in Dealership or Dealership
Operations or the assets thereof or a material change in the persons having
control or managerial authority, without prior written consent of ANA.  Any
purported change. transfer or assignment shall be null and void and not binding
on ANA, unless such change has been approved by ANA or such change is the result
of Death or incapacity of any of Dealer Owners;


 
15

--------------------------------------------------------------------------------

 
10.2.3. Any conduct by Dealer Owners, which conduct is willingly and
intentionally against the best interests of ANA andior Absolute S.p.A.;


10.2.4. Impairment of the financial standing of Dealer or of any of Dealer Owner
subsequent to the execution of this Agreement; or the ascertainment by ANA of
any facts existing at or prior to execution of this Agreement which tend to
impair such reputation or financial standing; or the failure of Dealer
continuously to maintain sufficient net working capital required to meet
purchase quota;


10.2.5. Failure by Dealer to pay within ten (10) business days after written
demand from ANA any delinquent accounts or other monies due to ANA and/or
Absolute S.p.A. from Dealer;


10.2.6. Submission or participation in the submission to ANA and/or Absolute
S.p.A.of any false or fraudulent statement, application, report, request for
issuance of reimbursement, compensation, refund or credit, including without
limitation any false or fraudulent claim for warranty work, labor rate, set-up
reimbursement or warranty coverage;


10.2.7. Use by Dealer of any deceptive, unfair or fraudulent practice, whether
willful, negligent or otherwise, in the sale of any Product in the Territory;


10.2.8. Any conviction for any crime or violation of any law by Dealer or any of
Dealer Owners, if such conviction or violation may adversely affect the conduct
of Dealership Operations;


10.2.9. Dealer's, Dealer Owner entering into any agreement, combination,
understanding, conspiracy or contract, oral or written, with any other party
with the purpose of fixing prices of Products or otherwise violating any
law.  In case Dealer Manager enters into any agreement, combination,
understanding, conspiracy or contract, oral or written, with any other party
with the purpose of fixing prices of Products or otherwise violating any law,
Dealer will release Dealer Manager from his duties.


10.2.10. Dealer's abandonment of Dealership Operations or failure to maintain a
going business, open during customary business hours for the days and hours as
is customary for businesses and failure to maintain Dealership Operations open
for five (5) consecutive days shall constitute, withou1 more, such abandonment;


 
16

--------------------------------------------------------------------------------

 
10.2.11. Death of the principal Dealer Owner, unless Dealer Owner's heir and
successor has been actively involved in Dealer Operations for one (1) year or
more from the date of death, or unless Dealer Owner has a designated Dealer
Manager with which ANA has been working with for more than one (1) year from the
date of death, dissolution or liquidation of Dealer.


10.2.12. Failure of Dealer to make, within ninety (90) days from the date ANA
makes such request, the improvements, alterations or modifications of Dealership
Premises which are required to meet facility requirements established by ANA
and/or Absolute S.p.A. from time to time or which Dealer has agreed or
represented to ANA that Dealer will make or do;


10.2.13. Change of Dealers Location or the establishment, directly or
indirectly, of an additional location for the sale or service of any Products
without the prior written consent of ANA;


10.2.14. Failure of Dealer adequately to represent, promote, sell or service the
Products; or the failure of Dealer to implement or carry out measures which, in
ANA's opinion, would result in the improvement to ANA's satisfaction of Dealer's
representation, promotion, sales or service of the Products;


10.2.15. Dealer's breach of, or failure to comply with, any material term or
material condition contained in this Agreement if not cured by Dealer within
thirty (30) days of ANA notifying Dealer of such breach;


10.2.16. Insolvency by any definition of Dealer; or the commission of any act of
bankruptcy; or the existence of facts or circumstances which would allow the
voluntary commencement by Dealer, or the involuntary commencement against
Dealer, of any proceedings under any bankruptcy act or law or under any state
insolvency law; or the filing of a petition by or against Dealer, under any
bankruptcy or insolvency law; or the appointment of a receiver or other officer
having similar powers for Dealer, or Dealership Operations; or any levy under
attachment, gamishment or execution or similar process which is not, within ten
(10) days, vacated or removed by payment or bonding.


11.           Effect of Termination.


11.1           Transactions and Conduct after Notice of Termination and/or
Termination. The acceptance by ANA of orders from Dealer or the continued sale
of Products to Dealer or any other act or course of dealing of ANA after
termination or expiration of this Agreement shall not be construed as or deemed
to be a renewal of this Agreement for any further term or a waiver of such
termination. Any dealings after termination or expiration shall be on a
day-to-day basis. In all cases, Dealer agrees to conduct itself and Dealership
Operations until the effective date of termination, and after termination or
expiration of this Agreement, so as not to injure the reputation or goodwill of
Absolute ANA, Absolute S.p.A. or its Trademarks.


 
17

--------------------------------------------------------------------------------

 
11.2           Cancellation of Orders.   Upon the mailing of a written notice of
termination or after date of the expiration of this Agreement without renewal,
ANA shall have the right to cancel all pending orders of Dealer for Products,
special tools and equipment, whether previously accepted by ANA, except for
orders of Products already sold to retail customers, or as specifically
otherwise provided in this Article 11.  Notwithstanding the foregoing, if ANA
and Absolute S.pA choose to fill any orders, they shall not be obligated to fill
any other orders.


11.3           Discontinuance as Authorized Dealer.  Not later than the
effective date of the termination or expiration of this Agreement, Dealer shall
cease to hold itself out as an authorized Dealer of the Products and discontinue
selling or servicing any Products as an authorized Dealer.


11.4           Removal of Signs, Cessation of Use of Trademarks.  In addition to
any other requirements set forth in this Agreement, not later than the effective
date of the termination or expiration of this Agreement, Dealer shall, at its
sole expense, discontinue any and all uses of the Trademarks and all words,
symbols and marks which may be confusingly similar thereto; remove all signs
bearing Trademarks and destroy all stationery, repair orders, advertising and
solicitation materials, and all other printed malter bearing Trademarks or
referring directly or indirectly to Absolute S.p.A. or the Products in any way
which might make it appear to any members of the public that Dealer is still an
authorized Dealer. The foregoing shall include without limitation discontinuing
the use of Trademarks appearing in connection with Dealer's business name or any
advertising. Dealer shall also deliver to ANA, at ANA's place of business, or to
a person designated by ANA, or shall destroy upon request by ANA, any and all
technical or service literature, advertising and other printed material then in
Dealer's possession which relates to the Products and which was acquired or
obtained by Dealer from ANA and/or Absolute S.p.A.. Dealer shall destroy any
sign bearing Trademarks which is not to be repurchased by ANA.


11.5           Records.   Upon request of ANA, Dealer shall deliver to ANA
copies of Dealer's records of predelivery service, warranty service, recall or
update service or other service of the Products.


11.6.           Repurchase of Products, Parts, Equipment, Tools.  Upon
termination or expiration without renewal of this Agreement, and if Dealer does
not seek and obtain the approval of ANA to a transfer thereof, upon request of
Dealer given no later than fifteen (15) business days after the effective date
of termination or expiration, ANA may, but shall not be required to, and only
provided that Absolute S.pA approves and assumes financial liability for such
action, repurchase from Dealer all Products in Dealer's inventory, all signs
which use Trademarks as authorized in advance by ANA and all special tools and
equipment ANA designed specifically for service of the Products and which were
purchased from ANA and are usable on current Products, all such repurchases
being subject to the provisions of this Article 11. In the case of Products
other than Parts, ANA may, but is not obliged to, and only provided that
Absolute S.p.A. approves and assumes financial liability for such action,
repurchase those Products which, when ANA accepts sale possession, are new,
unused, undamaged and in first class resalable condition, regardless of whether
or not ANA has exercised its right of inspection.  In the case of Parts, ANA
may, but is not obliged to, repurchase those Parts which, when ANA accepts sale
possession, are new, listed in the current Parts price book, unused, undamaged,
in their original package and in first class resalable condition.  In the case
of signs, tools and equipment, ANA may repurchase those signs which use
Trademarks as authorized in advance by ANA and those special tools and equipment
designed specifically for service of Products which were purchased from ANA and
are usable on current Products, provided that such signs, tools and equipment
are less than three (3) years old and are in good working order.


 
18

--------------------------------------------------------------------------------

 
11.6.1.   ANA's discretionary option under Section 11.6 to repurchase Products
is under the condition that Dealer furnishes a complete and accurate inventory
to ANA within thirty (30) days after the termination or expiration without
renewal of this Agreement and complies strictly with all procedures and
conditions of repurchase set forth herein and directives issued by ANA.  ANA
shall have the right and option to assign to another person or entity the right
to purchase any such Products, signs, tools and equipment.


11.6.2. The price for Products shall be the price at which they were originally
purchased by Dealer from ANA or the price last established by ANA for the sale
of identical Products, whichever may be lower, reduced by two percent (2%) for
each month from the date of invoice until the date of repurchase; and in any
case and at a minimum shall be at least fifteen percent (15%) less all prior
refunds and allowances made by ANA with respect thereto, if any.  The price for
signs. tools and equipment shall be the price paid by Dealer reduced by
straight-line depreciation on the basis of a useful life of five (5) years.


11.6.3. Dealer agrees to store, at its sole expense, all Products and other
items which ANA desires repurchase until receipt from ANA of rejection of
repurchase or instructions for shipping and return to ANA. Dealer agrees
strictly to follow and abide by all instructions for return as may be issued
from time to time by ANA. All Products shall be properly and suitably packaged
for safe transportation to ANA.  All damage, regardless of nature or cause,
shall be the responsibility of Dealer until the Products are inspected and
accepted by ANA for repurchase, with such inspection taking place prior to
shipment. ANA, or its designee, at such reasonable time and for such a
reasonable period of time as ANA may determine, shall have the right to enter
the premises where items for repurchase are being held for the purpose of
checking the inventory submitted by Dealer or examining, inspecting and
inventorying any and all Products. If ANA agrees to repurchase and Dealer fails
to fumish all inventory, Dealer shall reimburse ANA for all costs incurred by
ANA in taking an inventory.


11.6.4. Dealer warrants and represents that all Products, equipment and tools
tendered to ANA for repurchase shall be free of all liens, encumbrances,
security interests or attachments at the time repurchase is requested by Dealer.
Clear title shall be vested in ANA upon receipt of goods.  Dealer shall obtain
any consents and execute any documents necessary to vest dear title, free of
other interests, in ANA, and Dealer shall be responsible for complying with all
applicable procedures, including without limitation those relating to bulk
transfers.


 
19

--------------------------------------------------------------------------------

 
11.6.5. As to all Products, equipment and tools tendered to ANA, Dealer shall
pay all freight and insurance charges from Dealer to the place of delivery
designated by ANA, provided that Dealer shall not be liable for any amount
greater than the freight and insurance charges from Dealer to ANA's closest
warehouse or parts center as ANA may designate.  ANA will not be responsible for
damage caused or allegedly caused by any carrier, and in no event shall ANA be
obligated to make a claim against a carrier or be liable to Dealer for damage.


11.6.6. As a condition of repurchase and notwithstanding any other agreement or
offer to repurchase, all items tendered for repurchase shall be free of all
liens, claims or interests of others, and payment for repurchase will first be
applied against any obligations or money owed by Dealer to ANA.  All payment due
from ANA to Dealer pursuant to any provisions of this Agreement or in connection
with the termination of this Agreement will be made by ANA after receipt of the
goods to be repurchased at a location designated by ANA. and after all debts and
credits have been ascertained and applied to Dealer's accounts and Dealer has
delivered to ANA the manufacturer's certificate of origin or other document of
title for Products tendered to ANA for repurchase. In the event it is found that
a balance is due from Dealer to ANA, Dealer shall pay such sum to ANA within ten
(10) business days of written notice of such balance.  Only those Products,
equipment and tools meeting the requirements of this Section 11 shall be
eligible for return to ANA. ANA shall not be obligated to give Dealer credit for
any Products, equipment or tools which do not meet those requirements.


11.7           Survival.  The expiration or termination of this Agreement shall
not extinguish any claims either parties may have for the collection of money or
the enforcement of any obligations which may arise out of this Agreement or be
in the nature of continuing obligations.


12.           Confidentiality.


ANA and Dealer shall keep confidential and not disclose to any third party,
except for reasonably implementing for the purposes of this Agreement, all
information relating to the Products (whether technical or commercial) and to
the affairs and business of each other and their subsidiary or associated
companies and suppliers, whether such information is disclosed by one party to
the other party or otherwise obtained by one party as a result of its
association the other party.  Without prejudice to the generality of the
foregoing, where Dealer is a company within a groop of companies and or its
activities in pursuance of this Agreement are carried out through a branch
office or other local establishment in the Territory, and Absolute S.p.A. is a
manufacturer of Products in Podenzano, (Italy), the said information shall not
be disclosed to other companies within such group. This clause is not intended
to prohibit 1) the fact of existence of a contract to distribute Products; 2)
review of this Agreement by Dealer's legal counsel, consultant(s) or its
normally used Contracts Specialist/Administrator that may be an employee of both
parties or an affiliate of both parties; 3) consultant, after a breach is
alleged by ANA and/or Absolute S.p.A., to review material and matters relating
to the breach but only for purposes of rectification or defense; or 4)
governmental authorities to who sharing of such information is necessary in
order to implement the sale of Products.  For the avoidance of doubt, this
provision shall survive the expiry or termination (for whatsoever cause) of this
Agreement for a period of two (2) years.  Confidential Information shall not
include any information which is known to the general public, which is already
in the other party's possession prior to disclosure by the primary party or
which is independenUy generated by either party without use of the Confidential
Information.


 
20

--------------------------------------------------------------------------------

 
13.           Miscellaneous.


13.1           Headings.  The headings used in this Agreement are included for
convenience only and are not to be used in construing or interpreting this
Agreement.


13.2           References.   In this Agreement, any reference to the plural
shall include the singular and any reference to the singular shall include the
plural; any reference to one gender shall include all genders; any reference to
a person shall include natural persons and partnerships, firms and other such
unincorporated bodies and companies and corporate bodies and all other legal
persons of whatever kind and however constituted; any reference to a clause or a
schedule shall (unless otherwise specifically provided) be to a clause or
schedule of this Agreement; and any reference in a schedule to a paragraph shall
unless otherwise specifically provided mean a reference to a paragraph of that
schedule.


13.3           Interpretation.  In the event of an inconsistency between any of
the clauses, schedules and specifications or other documentation incorporated in
this Agreement by reference the inconsistency shall be resolved by giving the
clauses, schedules and such specifications and documentation the following order
of precedence:


a) The clauses (including any amendment thereto made hereunder).


b) The schedules (including any amendment thereto made hereunder).


c) The provisions of any specification or other document incorporated herein by
reference.


13.4           Governing Law.    The interpretation, validity and performance of
this Agreement shall be govemed by the laws of the State of New
York.Representative agrees that any action or proceeding arising hereunder shall
be commenced exclusively in state or federal courts located in Westchester
County, New York and consents to the jurisdiction in the State of New York.


13.5           Waiver.  The failure of a party to insist in anyone or more
instances upon the performance of any provisions of this Agreement shall not be
construed as a waiver or relinquishment of that party's rights to future
performance of such provision and the other party's obligation in respect of
such future performance shall continue in full force and effect.


13.6.           Severability.   In the event that anyone or more of the
provisions contained in this Agreement shall for any reason be held to be
unenforceable, illegal or otherwise invalid in any respect under the law
governing this Agreement or its performance, such unenforceability, illegality
or invalidity shall not affect any other provisions of this Agreement and this
Agreement shall then be construed as if such unenforceable, illegal or invalid
provisions had never been contained herein.


 
21

--------------------------------------------------------------------------------

 
13.7.           Force Majeure.   Neither party shall be liable to the other for
any failure to perform or delay in performance of its obligations hereunder
[other than an obligation to pay monies] caused by (i) act of God; (ii) outbreak
of hostilities, riot, civil disturbance, acts of terrorism; (iii) the act of any
government or authority (including, revocation of any license or consent); (iv)
fire, explosion, flood, fog or bad weather; (v) default of suppliers or
subcontractors; (vi) theft, malicious damage, strike, lockout or industrial
action of any kind; (vii) any cause or circumstance whatsoever beyond its
reasonable control.


13.8           Whole Agreement.    This Agreement sets forth and shall
constitute the entire agreement between both the parties and shall supersede any
and all promises representations, warranties, discussions, disputes or other
statements whether wrillen or oral made by or on behalf of one party to the
other of any nature whatsoever or contained in any leaflet brochure or other
document or communication given by one party to the other.  Each party warrants
to the other that it has not relied on any representation, arrangement
understanding or agreement (whether wrillen or oral) not expressly set out or
referred to in this Agreement.


13.9           Modification.  This Agreement may not be released, discharged,
supplemented, interpreted, amended, varied or modified in any manner except by
an instrument in writing signed by a duly authorized officer or representative
of each of the parties hereto, except for the rights reserved to ANA hereunder.


13.10           Prior Agreements.  This Agreement hereby cancels all prior
agreements between the parties (if any) relating to the Products and also
cancels and nullifies all rights (if any) of either party arising against the
other by virtue of all or any of the said prior agreements.


13.11           Notices and Other Communications.   Any notice and any
permission, consent, license, approval or other authorization to be served upon
or given or communicated to one party hereto by the other (in this clause called
a "communication") shall be in the fonm of a document in writing, mailed or
otherwise delivered to the other party's address set forth below.


 
22

--------------------------------------------------------------------------------

 
To ANA:

 
Address: 
9932 Giverny Circle

Knoxvlle, Tennessee 37922
Fax number:

 
E-mail address:
chofer@absoluteyachts.net

 
For the attention of:
Chad M. Hofer



To Dealer:

 
Address: 
P.O. Box 5532

Lighthouse Point, Florida 33074

 
Fax number:
(954) 420-0068

 
E-mail address: 
gmcmachen@sterlingyachtsales.com

 
For the attention of: 
Glenn McMachen



All communications shall be delivered by hand during nonmal business hours or
sent by fax or sent by reputable overnight courier. A notice shall be deemed to
have been received by the party to whom it was made:


a) if delivered by hand, upon receipt by the relevant person tor whose attention
it should be addressed hereunder or upon receipt by any other person then upon
the premises at the relevant address who reasonably appears to be authorized to
receive post or other messages on behalf of the relevant party; and


b) if sent by fax upon the transmission of the communication to the relevant fax
number and the receipt by the transmitting fax machine of an answer back code
showing that the fax message has been received properly by the fax machine to
which it was transmitted; and


c) if sent by reputable overnight courier one day after the date upon the
registration receipt provided by the courier.


Each party shall be obliged to send a notice to the other (in accordance with
this clause) of any change in the details for notice hereunder which details
shall then be deemed to have been amended accordingly.


IN WITNESS WHEREOF, this Agreement has been signed as of the date first set
forth above and shall not be binding upon ANA until signed by an authorized
representative of ANA and delivered to Dealer.


Dealer:


By: /s/ Glenn McMachen


Name of Dealer:


Sterling Yacht Sales, Inc.
ANA:


By: /s/  Chad M.Hofer


 
23